Ewing, Judge,
delivered the opinion of the court.
On the trial of this cause, the plaintiff offered to read in evidence certain conveyances executed in the state of Ohio in connection with a law relating to deeds, &c., contained in a printed volume, on the page next to the title page of which are these words : “ Statutes of the State of Ohio,” and on the title page of which is the following: “ By authority of the General Assembly. Statutes of the State of Ohio, of a general nature, in force August, 1854, with references to' prior repealed laws: collated and compiled by Joseph R. Swan. Published in pursuance of the act of the General Assembly of April 10, 1854.” On the back of which in print are these words: “ Swan’s Revised Statutes of Ohio, Derby’s edition, 1854.” The instruments and the volume were excluded, to which exceptions were saved, and this ruling of the court is assigned for error.
In the revision of 1835, the printed statute books of sister states and territories, purporting to be printed under an authority of-such states or territories, were made evidence of their legislative acts. (R. C. 1835, p. 250.) In Bright et al. v. White, 8 Mo. 421, it was decided that a printed volume, entitled “ The Statute Laws of the State of Tennessee, of a public and general nature, revised and digested by John Haywood and Robert L. Cobb, by order of the General Assembly. T. T. Haskell, printer and publisher,” was not evidence of that statute, because the book did not purport to be printed under the authority of the State.
In 1845, the foregoing provision was reenacted and at the *312same time this additional section was incorporated into the act concerning evidence, namely: “ The printed volumes ■purporting to contain the laws of a sister state or territory shall be admitted as prima facie evidence of the statutes of such states and territories.” Both of these sections are contained in the statutes of 1855.
Under the last named provision it is manifestly not necessary that the statutes should purport to be printed under the authority of the state in order to be admissible as evidence, and this was the distinction intended between this and the act of 1835. The object of the last enactment, 1845, was to dispense with the requisite of state authority, held to be necessary under the act of 1835, and to admit as evidence the printed volume of any sister state, purporting to contain, as this did, the laws of such state. This is now the only test of admissibility, and the statute, in making it prima facie evidence, presumes its genuineness, but this presumption it is competent to the adverse party to rebut.
Judgment reversed and the cause remanded;
Judge Nap-ton concurring. Judge Scott absent.